Citation Nr: 0810238	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  01-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as secondary to retained metallic 
shrapnel of the left aspect of the prostate gland.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purpose of such remand was to obtain further medical input as 
to the relationship between the veteran's prostate cancer and 
his service-connected retained metallic shrapnel in his 
prostate gland.  Following the AMC's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

Following a review of the record, the Board finds that 
further medical input from the VA physician who evaluated the 
veteran in February 2006 and provided an October 2006 
addendum to a February 2006 opinion is necessary.  This 
physician provided a response to each of the questions posed 
by the Board in its October 2005 remand; however, the 
examiner did not fully address the question of aggravation of 
the veteran's prostate cancer as a result of the presence of 
metallic shrapnel in the area of his prostate.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  In part, the 
physician concluded that radiation therapy was not precluded 
by the presence of the prostate shrapnel, although radiation 
treatment was as at least as likely as not an increased 
hazard for post-radiation complication.  While the physician 
concluded that the magnet from magnetic resonance imaging 
(MRI) would not have aggravated the prostate cancer, the 
question originally posed remains whether the veteran's 
prostate cancer was worsened by the delay in diagnosis due to 
the veteran's inability to undergo an MRI study.  A return of 
the file to the examining VA physician for an addendum 
addressing this question is warranted.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (service connection 
may be granted for the amount of increase in an otherwise 
nonservice connected disorder which was caused by aggravation 
from a service-connected disorder, which includes treatment 
or failure to treat the nonservice-connected disability at 
issue (here prostate cancer), to include a delay in diagnosis 
caused by an inability to undergo a particular diagnostic 
study because of the service-connected disability in question 
(here retained metallic shrapnel in the prostate gland.)
     

The Board further notes that it appears that one or more VA 
treatment records which were not previously reviewed by the 
RO or AMC was added to the claims folder since entry of the 
most recent supplemental statement of the case (SSOC) in 
November 2007.  As such, issuance of an SSOC is required by 
38 C.F.R. § 19.31 (2007).  

Notice is also taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  Review of the record following its return from 
remand indicates that such regulatory change has not been 
considered to date by the RO/AMC.  See 71 Fed. Reg. 52744 
(2006).  As this appeal must be remanded for the development 
noted above, the veteran should be furnished with appropriate 
notice of this amendment to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for direct and secondary 
service connection for adenocarcinoma of 
the prostate, to include as secondary to 
retained metallic shrapnel of the left 
aspect of the prostate gland, inclusive 
of the changes to 38 C.F.R. § 3.310, 
effective from October 10, 2006, 71 Fed. 
Reg. 52744 (2006).  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other Federal records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
the veteran in obtaining updated records 
of treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the report of VA a 
medical examination/ opinion, dated 
February 11, 2006, with an addendum of 
October 5, 2006, as prepared by F. J. 
Swenson, M.D., must be returned to Dr. 
Swenson for the preparation of an 
addendum to his earlier reports.  If Dr. 
Swenson is unavailable, or in the event 
that he wishes to further examine the 
veteran, the veteran must be accorded an 
additional VA medical examination for 
evaluation of the nature and etiology of 
his adenocarcinoma of the prostate.  The 
veteran's claims file must be furnished 
to Dr. Swenson or his designee for use in 
the study of this case.

Ultimately, Dr. Swenson or his designee 
must provide a medical opinion, with full 
supporting rationale, as to the 
following:  

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
adenocarcinoma of the prostate 
was aggravated by an inability 
to undertake radiation therapy 
because of retained metallic 
shrapnel of the left aspect of 
the prostate gland?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
adenocarcinoma of the prostate 
was aggravated or increased 
beyond its natural progress due 
to a delay in diagnosis because 
of an inability to undergo a 
MRI study due to the retained 
metallic shrapnel of the left 
aspect of the prostate gland?  

If aggravation is found to have 
occurred, Dr. Swenson or his 
designee should indicate, to 
the extent that is possible, 
the approximate degree of 
disability or baseline (e.g., 
mild, moderate, severe) before 
the onset of the aggravation.  

Dr. Swenson or his designee is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

Dr. Swenson or his designee is also 
informed that aggravation is defined for 
legal purposes as a chronic worsening of 
the underlying condition versus a 
temporary flare-up of symptoms, beyond 
its natural progression. 

If a conclusion cannot be reached without 
resort to speculation, Dr. Swenson or his 
designee should so indicate in the 
examination report.  There should also be 
a notation that the veteran's claims file 
was reviewed.

4.  Lastly, the issue on appeal should 
readjudicated on the basis of all 
pertinent evidence, including that added 
to the record since entry of the SSOC in 
November 2007, and all governing legal 
criteria, inclusive of the changes to 
38 C.F.R. § 3.310 in December 2006.  See 
71 Fed. Reg. 52744 (2006).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.


The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



